Pee Cueiam,
The single question presented by this record is whether the learned president of the common pleas erred in refusing to continue the preliminary injunction. As at present advised, we are not convinced that he did, and therefore affirm the decree without expressing any opinion as to the merits of the questions that appear to be involved in the contention. It will be time enough for that when the facts are fully developed and the case comes here, if it ever does, after full and final hearing in the court below.
Decree affirmed and appeal dismissed at appellant’s costs.